DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S  COMMENT
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on April 21, 2021, is acknowledged.  The non-elected claims 8-19 have been canceled by the amendment filed April 19, 2021, and new claims 20-37 have been added and grouped with elected claims 1-7 in Group I per Applicants request.  Claims 1-7 and 20-37 are pending and presented and examined on the merits.  Also the drawings are approved.
The claims have been completely searched and examined under 35 USC 101, 112, 102 and 103 and no issues have been found against the claims.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are deemed allowable because there is no prior art which teaches a method of reducing weight gain or reversing weight gain in a human or other mammal comprising administering a therapeutically effective amount of reutericyclin to reduce weight gain or induce weight loss, therefore.  Likewise a method of reducing visceral fat in a human or other mammal being treated with an antipsychotic medication, comprising administering a therapeutically effective amount of reutericyclin.  Claims 1-7 and 20-37 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/Primary Examiner, Art Unit 1651